In The

Court of Appeals

Ninth District of Texas at Beaumont


____________________

NO. 09-04-133 CR

____________________


MELLANIE LOUISE YOUNG, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 1A District Court
Tyler County, Texas

Trial Cause No. 9244




MEMORANDUM OPINION
 On March 24, 2005, we abated the appeal to the trial court.  We received the
supplemental reporter's record on August 15, 2005.  The appeal is hereby reinstated.  On
May 25, 2005, the trial court conducted a hearing to determine why the appellant's brief
had not been filed.  See Tex. R. App. P. 38.8.  The appellant personally appeared at the
hearing and expressed her desire to dismiss her appeal.

	The Court finds the appellant has voluntarily abandoned the appeal.  Our opinion
has not issued in this appeal, and the appellant stated in open court that she wishes to
withdraw her notice of appeal.  Accordingly, the appeal is dismissed.
	APPEAL DISMISSED.
								__________________________
								      DAVID GAULTNEY
									       Justice

Opinion Delivered August 24, 2005 
Do Not Publish
Before McKeithen, C.J., Gaultney and Kreger, JJ.